Exhibit 26(c)(17): Amendment No. 1 to the Intercompany Agreement between ING Investment Management LLC and Security Life of Denver Insurance Company. Amendment No. 1 TO THE INTERCOMPANY AGREEMENT This Amendment No. 1, made and entered into as of December 1, 2013 and effective, unless otherwise noted, as of December 23, 2010, amends the Intercompany Agreement, dated as of December 22, 2010 (the “Agreement”), by and among ING Investment Management LLC (“IIM”) and Security Life of Denver Insurance Company ( “ SLD ” ). W I T N E S S E T H WHEREAS , IIM conducts an asset management business through various companies that provides investment advice to and perform administrative services for certain U.S. registered investment companies (“Funds”), including ING Investments, LLC (“IIL”), an investment adviser for certain Funds; and WHEREAS , SLD is an insurance company which offers a variety of insurance products, including variable annuities; Funds advised by IIL are made available through sub-accounts to purchasers of these insurance products; and WHEREAS , IIM pays and/or causes its subsidiaries to pay, to SLD the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the Funds by SLD and by SLD non-insurance customers during the prior calendar month; and WHEREAS , Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS , modifications have been made to Schedule A during the period between the effective date and the date of this Amendment No. 1; and NOW , THEREFORE , the parties agree as follows: 1. Schedule A to the Agreement is deleted in its entirety and is replaced with the attached Schedule A. 2. Capitalized terms used in this Amendment and not otherwise defined shall have the meanings ascribed to them in the Agreement. Amend #1- Schedule A 3.
